ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_06_FR.txt. 272

OPINION INDIVIDUELLE DE M. MAVUNGU

INTRODUCTION

1. Les conclusions auxquelles la Cour est arrivée dans la demande en
indication de mesures conservatoires présentée par la République démo-
cratique du Congo montre, si besoin est, la complexité de l’affaire sou-
mise à la haute juridiction. D’aucuns ne comprendraient pas que la Cour,
organe judiciaire principal de l'Organisation des Nations Unies, n'ait pas
pu indiquer des mesures conservatoires, y compris et surtout à portée
militaire !, compte tenu des drames humanitaires et des violations graves
des droits de l’homme ainsi que des règles de base du droit international
humanitaire constatées sur le terrain ?. La Cour note d’ailleurs qu’elle est
profondément préoccupée par le drame humain qui sévit dans les pro-
vinces orientales de la République démocratique du Congo du fait de
la guerre (voir paragraphe 54 de l'ordonnance).

2. D’aucuns ne comprendraient pas non plus que la Cour ait prescrit
des mesures conservatoires dans l’«affaire jumelle» qui oppose la Répu-
blique démocratique du Congo à l'Ouganda (Activités armées sur le ter-
ritoire du Congo (République démocratique du Congo c. Ouganda),
mesures conservatoires, ordonnance du 1° juillet 2000, C.LJ. Recueil
2000, p. 111), mais pas dans la présente affaire qui oppose la République
démocratique du Congo au Rwanda. A quelque chose près, la partie
congolaise formule les mêmes griefs à l’un et à l’autre.

3. Dans son ordonnance du 1* juillet 2000, la Cour a notamment pres-
crit la mesure suivante:

«les deux Parties doivent, immédiatement, prévenir et s’abstenir de
tout acte, et en particulier de toute action armée, qui risquerait de
porter atteinte aux droits de l’autre Partie au regard de tout arrêt

' Pour une analyse de la question, voir Raymond Ranjeva, «La prescription par la
Cour internationale de Justice de mesures conservatoires à portée militaire», dans: Emile
Yakpo et Tahar Boumedra (dir. publ.), Liber Amicorum Judge Mohammed Bedjaoui,
1999, p. 449-459.

? Voir notamment rapport de M. Roberto Garretôn, rapporteur spécial sur la situation
des droits de l’homme en République démocratique du Congo, présenté à la cinquante-
septième session de la Commission des droits de l’homme des Nations Unies, du 1°" février
2001; dixième rapport du Secrétaire général sur la mission de l'Organisation des
Nations Unies en République démocratique du Congo, doc. S/2002/169, du 15 février
2002; résolution 1417 (2002) du Conseil de sécurité du 14 juin 2002; résolution du
Parlement européen du 14 juin 2002 sur la situation en République démocratique du
Congo.

57
273 ACTIVITÉS ARMEES (OP. IND. MAVUNGU}

que la Cour pourrait rendre en l'affaire, ou qui risquerait d’aggraver
ou d’étendre le différend porté devant elle ou d’en rendre la solution
plus difficile» (C.LJ. Recueil 2000, p. 129, par. 47, al. 1).

4. Il n’y a aucune indication similaire dans la présente instance. Tou-
tefois, la Cour a rappelé que «les Etats, qu'ils acceptent ou non la juridic-
tion de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international qui leur seraient imputables». Qu'en
l'espèce, le Conseil de sécurité a adopté plusieurs résolutions sur la situa-
tion dans la région et que celles-ci prescrivent la fin des violations des
droits de l’homme et du droit international humanitaire (voir le para-
graphe 93 de l'ordonnance).

5. De jurisprudence constante, la Cour ne peut indiquer des mesures
conservatoires que si la compétence est établie prima facie et que si les
circonstances, dans un cas d'espèce, l’exigent: l'urgence, la préservation
des droits des parties, la nécessité de contenir ou de ne pas aggraver le
différend (voir infra). En l'espèce, la Cour n’a pas indiqué des mesures
conservatoires du fait que les dispositions invoquées par le demandeur ne
semblent pas prima facie établir sa compétence.

6. Tout en approuvant l'ordonnance de la Cour dans ses grandes
lignes, je ne partage que partiellement son dispositif. Je pense que la Cour
pouvait établir sa compétence prima facie en se fondant sur au moins
deux clauses compromissoires et indiquer quelques mesures conserva-
toires ou, à tout le moins, prescrire celles-ci proprio motu au regard du
drame humain, des pertes en vies humaines et des terribles souffrances
que l’on déplore dans l’est de la République démocratique du Congo à la
suite du conflit armé (paragraphe 54 de l’ordonnance). Les lignes qui
suivent étayeront mon argumentation.

7. La complexité de l’affaire portée devant la Cour découle de plu-
sieurs éléments, notamment: les péripéties qui ont émaillé la saisine de la
Cour’, les moyens invoqués pour établir la compétence de la Cour“, le
nombre de mesures conservatoires sollicitées et la nature de certaines

* La première requête introductive d'instance de la République démocratique du Congo
contre le Rwanda a été déposée le 23 juin 1999, avant d’être retirée le 15 janvier 2001.

4 La République démocratique du Congo a invoqué plusieurs moyens de droit pour
établir la compétence de la Cour: compétence générale (Charte des Nations Unies, Statut
de la Cour, jurisprudence de la Cour); compétence au regard des traités internationaux
spécifiques (convention internationale sur l'élimination de toutes les formes de discrimina-
tion raciale, convention pour la prévention et la répression du crime de génocide, conven-
tion sur l’élimination de toutes les formes de discrimination à l'égard des femmes, la
Constitution de l'Organisation mondiale de la Santé, l'acte constitutif de l'Unesco, la
convention pour la répression d’actes illicites dirigés contre la sécurité de l’aviation civile);
compétence découlant de la suprématie des normes impératives — jus cogens
(charte internationale des droits de l'homme, charte africaine des droits de l’homme
et des peuples, convention relative aux droits de l’enfant...).

 

58
274 ACTIVITÉS ARMEES (OP. IND. MAVUNGU)

d’entre elles*, ’étendue des violations des droits de l’homme et des règles
de base du droit international humanitaire®.

8. Mon argumentation abordera deux questions fondamentales: le
fondement de la compétence de la Cour (b) et les conditions d’indication
de mesures conservatoires (IT).

I. LE FONDEMENT DE LA COMPETENCE DE LA COUR

9. Il est un principe de droit international général qu’aucun Etat ne
peut étre attrait devant une juridiction internationale par un autre Etat
sans son consentement’. C’est au nom de ce principe que le Comité des
juristes de Washington chargé de préparer le Statut de la Cour interna-
tionale de Justice abandonna l’idée de prévoir dans le Statut la compé-
tence obligatoire automatique de la Cour en faveur de la compétence
subordonnée au consentement des Etats$. Le Comité craignit que l’insti-
tution de la compétence obligatoire automatique n’empéchat la ratifica-
tion de la Charte, de surcroît du Statut, par un grand nombre d’Etats, en
particulier par la majorité des grandes puissances’. La souscription d’une
clause facultative de juridiction obligatoire parut la formule la mieux
appropriée: la compétence de la Cour est donc à la fois facultative et
obligatoire !°.

10. La Cour a d’ailleurs eu l’occasion d’affirmer et de réaffirmer
le principe du consentement des Etats dans plusieurs affaires. Ainsi,
dans l'affaire du Timor oriental (Portugal c. Australie), la Cour a
déclaré:

«La Cour rappellera à cet égard que l’un des principes fondamen-
taux de son Statut est qu’elle ne peut trancher un différend entre des
Etats sans que ceux-ci aient consenti à sa juridiction.» (C. LJ. Recueil
1995, p. 101, par. 26.)

11. Lorsque la Cour est saisie par une requête, celle-ci doit indiquer

$ La République démocratique du Congo a sollicité pas moins de dix-neuf mesures dont
certaines touchent au fond de l’affaire («réparations justes et équitables pour les dom-
mages subis», par exemple).

6 I] y a un certain fossé entre l'étendue des violations des droits de l’homme ainsi que du
droit international humanitaire et l’étroitesse de la compétence de la Cour pour indiquer
des mesures conservatoires.

7 Dans le même sens, voir Michel Dubisson, La Cour internationale de Justice, 1964,
p. 152; Shabtai Rosenne, The Law and Practice of the International Court, vol. 1, 1965,
p. 313.

8 Cf. l'article 36, paragraphe |, du Statut de la Cour internationale de Justice. Cet
article ressemble, à quelques nuances près, à l’article 36 du Statut de la Cour permanente
de Justice internationale (ci-après: C.P.J.L.).

? Cf. Dubisson, op. cit., p. 145.

10 Cf. l'article 36, paragraphes 1 et 2, du Statut.

59
275 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

outre les parties au différend et l’objet de celui-ci, «les moyens de
droit sur lesquels le demandeur prétend fonder la compétence de la
Cour»!t,

12. Cependant, en définitive, il revient à la Cour elle-même de trancher
toute question relative à sa compétence !?:

«La Cour fera observer qu’établir ou ne pas établir sa compétence
n’est pas une question qui relève des parties; elle est du ressort de la
Cour elle-même. S'il est vrai que c’est à la partie qui cherche à établir
un fait qu’incombe la charge de la preuve (voir Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d'Amérique), compétence et recevabilité, arrêt, C.LJ. Recueil
1984, p. 437, par. 101), cela est sans pertinence aux fins d’établir la
compétence de la Cour, car il s’agit là d’«une question de droit qui
doit être tranchée à la lumière des faits pertinents» (Actions armées
frontalières et transfrontalières (Nicaragua e. Honduras), compé-
tence et recevabilité, arrêt, C.J. Recueil 1988, p. 76, par. 16).»
(Compétence en matière de pêcheries (Espagne c. Canada}, arrêt,
C.LJ. Recueil 1998, p. 450, par. 37.)

13. Tant dans sa requête introductive d’instance, dans sa demande en
indication de mesures conservatoires que dans ses observations orales,
faites aux audiences publiques tenues les 13 et 14 juin 2002, la Répu-
blique démocratique du Congo a invoqué plusieurs moyens de droit
pour établir la compétence de la Cour, notamment: sa déclaration d’ac-
ceptation de la juridiction obligatoire de la Cour, des clauses compro-
missoires et les normes impératives (jus cogens).

I. La déclaration congolaise d'acceptation de la juridiction obligatoire
de la Cour

14. L’article 36, paragraphe 2, du Statut dispose que:

«Les Etats Parties au présent Statut pourront, à n'importe quel
moment, déclarer reconnaître comme obligatoire de plein droit et
sans convention spéciale, à l'égard de tout autre Etat acceptant la
même obligation, la juridiction de la Cour sur tous les différends
d’ordre juridique...»

15. Cette disposition, communément appelée «clause facultative de

'! Voir Particle 40, paragraphe 1, du Statut et l’article 38, paragraphes 1 et 2, du
Réglement.

'2 L'article 36, paragraphe 6, du Statut prévoit: «En cas de contestation sur le point de
savoir si la Cour est compétente, la Cour décide.»

60
276 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

juridiction obligatoire de la Cour», permet à tout Etat partie au Statut
d’accepter la compétence de la Cour et, de ce fait, de lui conférer une
compétence obligatoire générale sur les différends visés à l’article 36,
paragraphe 2, du Statut.

16. La clause facultative susvisée n’est que la reconduction de celle
contenue dans le Statut de la Cour permanente de Justice internationale,
à la seule différence que cet instrument prévoyait la possibilité pour les
Etats d’accepter la juridiction de la Cour sur toutes ou quelques-unes des
catégories de différends d’ordre juridique visées à l’article 36, alors que le
Statut de la Cour internationale de Justice prévoit un régime unique.

17. La formule de clause facultative (Optional Clause) laisse toute
latitude aux Etats parties au Statut d’y souscrire ou non. C’est au nom de
ce principe que la République démocratique du Congo a accepté la juri-
diction obligatoire de la Cour par une déclaration du 8 février 1989 et
dont la teneur est la suivante:

«Le Conseil exécutif de la République du Zaïre [actuellement
Gouvernement de la République démocratique du Congo] reconnaît
comme obligatoire de plein droit et sans convention spéciale, à
l'égard de tout autre Etat acceptant la même obligation, la juridic-
tion de la Cour internationale de Justice pour tous différends d’ordre
juridique ayant pour objet:

a) Vinterprétation d’un traité;
5) tout point de droit international;
c) la réalité de tout fait qui, s’il était établi, constituerait la viola-
tion d’un engagement international;
d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.
ed en sou es + D
18. La déclaration d'acceptation de la clause facultative de juridiction
obligatoire de la Cour est un acte unilatéral; mais l’Etat déclarant établit
néanmoins un véritable lien consensuel avec les autres Etats parties au
système de la clause facultative. Or, le Gouvernement rwandais n’a
jamais souscrit à la clause facultative prévue par l’article 36, para-
graphe 2, du Statut. En conséquence, la compétence de la Cour ne peut
être établie sur la base de la seule déclaration faite par le Gouver-
nement congolais. La partie congolaise la d’ailleurs admis dans ses
observations orales:

'S Pour une analyse de la question, voir notamment: Dubisson, op. cit., p. 159 et sulv.;
Edvard Hambro, «Some Observations on the Compulsory Jurisdiction of the Interna-
tional Court of Justice», British Year Book of International Law, vol. 25, 1948, p. 133-
157; «The Jurisdiction of the International Court of Justice», Recueil des cours de
l'Académie de droit international de la Haye (RCADI), vol. 76, 1950, p. 125-215; Jean-
Pierre Quéneudec, «Les Etats africains et la compétence de la CIJ», Annales africaines
1967, p. 27-50; Humphrey Waldock, «Decline of the Optional Clause», British Year
Book of International Law, vol. 32, 1955-1956, p. 244-287.

61
277 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

«Le Gouvernement de la République démocratique du Congo sait
que la présente cause, plus exactement, que la compétence de la
Cour dans cette présente cause ne peut être établie ni sur la base
d’un compromis qui, en l'espèce n'existe pas, ni sur l’acceptation de
la juridiction obligatoire de la Cour, la République du Congo ayant
procédé à une telle déclaration, le Rwanda s’en étant abstenu à ce
jour.» (CR 2002/36, p. 32.)

19. Donc, l'existence des déclarations d’acceptation de la juridiction
obligatoire de la Cour entre les parties à un différend est indispensable
pour fonder la compétence de la Cour sur la base de tels textes. Même
dans cette hypothèse, la compétence de la Cour ne naîtra que de la com-
paraison entre la déclaration la plus libérale et la déclaration la plus res-
trictive; c’est cette dernière qui l’'emportera en tant que dénominateur
commun le plus bas !#. Dans l’affaire des Activités armées sur le territoire
du Congo (République démocratique du Congo c. Ouganda), la Cour a
établi sa compétence prima facie sur la base de la déclaration congolaise
du 8 février 1989 et de la déclaration ougandaise du 3 octobre 1963:

«Considérant que la Cour estime que les déclarations faites par les
Parties conformément au paragraphe 2 de l’article 36 de son Statut
constituent prima facie une base sur laquelle sa compétence pourrait
être fondée en l'espèce.» (C.1.J. Recueil 2000, p. 123, par. 34.)

2. Les clauses compromissoires

20. La République démocratique du Congo a invoqué plusieurs
clauses compromissoires aux fins d'établir la compétence de la Cour.
Celles-ci peuvent être rangées en trois catégories au regard des réserves for-
mulées par le Rwanda, des moyens de défense présentés par les Parties
et de l’évolution du droit international: les clauses établissant la com-
pétence de la Cour, les clauses pouvant établir la compétence de la
Cour et les clauses ne pouvant pas établir la compétence de la Cour.

A. Les clauses établissant la compétence de la Cour

21. Je suis d’avis que trois traités sont à ranger sous cette rubrique: la
Constitution de l'Organisation mondiale de la Santé du 22 juillet 1946, la
convention de Montréal pour la répression d’actes illicites dirigés contre
la sécurité de l'aviation civile du 23 septembre 1971 et la convention sur
l'élimination de toutes les formes de discrimination à l'égard des femmes
du 18 décembre 1979.

22. Le Gouvernement du Rwanda n’a pas formulé des réserves aux
clauses compromissoires prévoyant la compétence de la Cour contenues

'4 Pour une analyse des déclarations faites par les Etats africains, voir notamment
Mvumbi-di-Ngoma Mavungu, Le règlement judiciaire des différends interétatiques en
Afrique, 1992, p. 156 et suiv.

62
278 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

dans les traités susmentionnés. La compétence de la Cour a été contestée
aux motifs que les conditions préalables à sa saisine n’auraient pas été
remplies, que l'élément d'urgence faisait défaut ou que la République
démocratique du Congo n'avait pas spécifié dans sa demande les droits
qui auraient été violés au regard de telle ou telle convention.

1) La Constitution de l Organisation mondiale de la Santé (OMS)

23. La Constitution de POMS du 22 juillet 1946 contient une clause
compromissoire qui se lit comme suit:

«Toute question ou différend concernant l'interprétation ou
l'application de cette Constitution, qui n’aura pas été réglé par voie
de négociation ou par l’Assemblée de la Santé, sera déféré par les
parties à la Cour internationale de Justice conformément au Statut
de ladite Cour, à moins que les parties intéressées ne conviennent
d’un autre mode de règlement.» (Art. 75.)

24. Le Rwanda a écarté la compétence de la Cour sur la base de
l’article 75 de la Constitution de l'OMS pour les motifs ci-après:

«Le Congo n’a pas pris la peine de préciser quelles dispositions de
cet acte constitutif étaient selon lui en cause. De même, il n’a aucu-
nement cherché à satisfaire à la condition de procédure requise pour
saisir la Cour... L’article 75 de la Constitution de POMS dispose que
la Cour a compétence si — et seulement si — le différend en question
n’a pas été réglé par voie de négociation ou par l’Assemblée de la
Santé... Or, le Congo n’a rien fait en ce sens. L'article 75 ne saurait
en conséquence fonder la compétence de la Cour dans la présente
espèce.» (CR 2002/37, p. 24.)

25. La détérioration de la santé des populations congolaises et des
infrastructures sanitaires, du fait de la guerre, a été stigmatisée par
diverses institutions, tant publiques que privées. Cette situation a pour
conséquences, notamment: les pertes en vies humaines, la propagation à
grande échelle du virus VIH/Sida, la résurgence des maladies naguère éra-
diquées (tuberculose, lèpre, onchocercose ou cécité des rivières, maladie
du sommeil, choléra...) et l'apparition d’autres maladies (crétinisme...).
Les journées nationales de vaccination (JNV) contre la poliomyélite, qui
touchent près de treize millions d'enfants vivant sur le territoire congo-
lais, sont souvent perturbées dans les zones de conflit.

26. Dans un rapport de 2001, les organisations humanitaires Oxfam,
Save the Children et Christian Aid ont noté ce qui suit:

«Avant le début de la guerre en 1998, les données disponibles sur
la santé ont montré que l'infrastructure existante n’était pas en
mesure d’offrir un service de qualité à un prix abordable à la majo-
rité de la population de la République démocratique du Congo. La
guerre a rendu cette situation encore pire. Les hôpitaux, les centres
de santé et les postes de santé ont été détruits, les médicaments ne

63
279 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

peuvent plus être livrés et les programmes réguliers de vaccination
ont été interrompus. Beaucoup de personnes se battent pour payer
des services de santé, d’autres ne peuvent pas se le permettre. Pis
encore, beaucoup de personnes vivent maintenant dans des condi-
tions tellement difficiles qu’elles courent un plus grand risque de
tomber malade.» !5

27. Dans le même ordre d'idées, le Parlement européen, dans sa réso-
lution du 14 juin 2002 sur la situation en République démocratique du
Congo, a relevé la dégradation des conditions sociales à cause de la per-
sistance du conflit armé:

«Considérant que trois ans et demi de conflit en RDC ont entraîné
une augmentation dramatique des taux de malnutrition et de mor-
talité dans le pays, 70° des personnes qui habitent dans les zones
touchées par la guerre n’ayant pas accès aux soins de santé ou à un
approvisionnement alimentaire suffisant.» (Préambule, point D.)

28. Les textes susmentionnés établissent clairement un lien entre la
situation de belligérance et la dégradation des conditions de vie des popu-
lations. Il est vrai que la Constitution de l'OMS prévoit prioritairement
des obligations à charge de l'Organisation". Cependant, tout Etat qui
devient membre de l'OMS se doit non seulement de coopérer avec l’Orga-
nisation pour l’aider à remplir le but qui lui a été assigné, mais également
d’agir afin d'offrir aux populations le meilleur état de santé possible. Ne
pas concourir à l'exercice du droit à la santé, c’est aller à l'encontre de
l’objet et du but de la Constitution de POMS?”. Il serait faux d’affirmer
que cet acte constitutif ne prescrit aucune obligation aux Etats membres.
Dans son opinion dissidente dans Paffaire relative à la Licéité de l'urilisa-
tion des armes nucléaires par un Etat dans un conflit armé, M. Weera-
mantry s’est interrogé sur les obligations des Etats en vertu de la Cons-
titution de l'OMS:

«Mises à part les responsabilités qui leur incombent en vertu du
droit international coutumier et des autres conventions qui peuvent
les lier, les Etats parties à la Constitution de l'OMS, qui est elle-même
un traité international, ont accepté certains principes et obligations

Ainsi, l'engagement est pris d’amener tous les peuples au niveau
de santé le plus élevé possible et de considérer la possession du

IS Aucune perspective en vue, la tragédie humaine du conflit en République démocratique
du Congo, rapport d'activités, août 2001, p. 20; voir également Garretôn, op. cit., p. 32.

16 L’article 1 énonce que le but de OMS «est d'amener tous les peuples au niveau de
santé le plus élevé possible ».

17 Pour un essai d'analyse du droit à la santé en tant que droit de l'homme, lire
Mohammed Bejdaoui, «Le droit à la santé, espoirs, réalités, illusions», Journal interna-
tional de bioéthique, vol. 9, n° 3, 1998, p. 33-38. L'article 12 du Pacte international sur les
droits économiques, sociaux, culturels, du 16 décembre 1966, consacre le droit à la santé.

64
280 ACTIVITÉS ARMEES (OP. IND. MAVUNGL)

meilleur état de santé possible comme un droit fondamental de tous
les étres humains, la santé est reconnue comme une condition de la
paix et le devoir de tous les Etats de coopérer pour atteindre l'idéal
fixé est établi...» (CEJ. Recueil 1996 (1), p. 146.)'8

29. Le différend qui oppose la République démocratique du Congo au
Rwanda concerne l’application de la Constitution de POMS pour des pré-
tendues violations des obligations y relatives. L’article 75 prévoit une
condition préalable avant la saisine de la Cour: la négociation ou l’inter-
vention de l’Assemblée de la Santé. Dans ses observations orales, la Répu-
blique démocratique du Congo, sans fournir d’éléments de preuve, a
informé la Cour de différentes négociations qui ont eu lieu entre les deux
Parties en vue de parvenir à un règlement global du conflit armé sur le
territoire congolais, y compris par l’organisation de arbitrage (CR 2002/
38, p. 10-11). C’est fort possible que les discussions entre les autorités
congolaises et rwandaises ne se soient pas portées spécialement sur les
obligations de leurs Etats respectifs au regard de la Constitution de
POMS, mais plutôt sur le respect des droits de l’homme et du droit inter-
national humanitaire, ainsi que sur le retrait des troupes étrangères du ter-
ritoire congolais et les conditions de ce retrait. Les allégations des viola-
tions du droit à la santé formulées par la République démocratique du
Congo rentrent dans l’ensemble des violations des droits de l’homme et du
droit international humanitaire. Ainsi, on peut raisonnablement considé-
rer que les Parties ont tenté de résoudre le différend par la négociation !°.

30. Lorsque la clause de juridiction prévoit le recours aux négociations
diplomatiques préalables, il va de soi que les parties doivent s’y confor-
mer. Cette exigence est plus une obligation de comportement que de
résultat. A la lumière de la jurisprudence de la Cour, il revient à l’organe
judiciaire de se prononcer proprio motu sur l'observation ou l’inobserva-
tion d’une telle obligation. La Cour a d’ailleurs interprété de manière
extensive la notion de «négociations diplomatiques» (échanges de vues:
notes diplomatiques, protestations, discussions au sein d’une organisa-
tion internationale, pourparlers).

18 Le préambule de la Constitution de l'OMS énonce que:

«La santé de tous les peuples est une condition fondamentale de la paix du monde
et de la sécurité; elle dépend de la coopération la plus étroite des individus et des
Etats. Les gouvernements ont la responsabilité de la santé de leurs peuples. »

19 Sur la valeur juridique du principe du recours aux négociations diplomatiques préa-
lables, voir Georges Abi-Saab, Les exceptions préliminaires dans la procédure de la Cour
internationale, 1967, p. 125; Paul Guggenheim, Traité de droit international public, t. U,
1953, p. 148; Charles De Visscher, Aspects récents du droit procédural de la Cour inter-
nationale de Justice, 1966, p. 86; Jacques Soubeyrol, «La négociation diplomatique, élé-
ment du contentieux international», Revue générale de droit international public, vol. 68,
1964, p. 323; Waldock, op. cit, p. 266.

20 Voir notamment Droit de passage sur territoire indien, C.LJ. Recueil 1960, p. 148-
149; Sud-Ouest africain, exceptions préliminaires, C.LJ. Recueil 1962, p. 344 et suiv.;
Actions armées frontalières et transfrontalières (Nicaragua c. Honduras), C.LJ. Recueil
1988, p. 99 et suiv.

65
281 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

31. L’attitude de chaque partie durant les négociations préalables est
déterminante pour apprécier la réalisation ou non de cette exigence:

«Une négociation ne suppose pas toujours et nécessairement une
série plus ou moins longue de notes et de dépêches; ce peut être assez
qu'une conversation ait été entamée; cette conversation a pu être
très courte: tel est le cas si elle a rencontré un point mort, si elle s’est
heurtée finalement à un non possumus ou à un non volumus péremp-
toire de l’une des Parties et qu’ainsi il est apparu avec évidence que
le différend n’est pas susceptible d’être réglé par une négociation
diplomatique.» (Affaire des Concessions Mavrommatis en Palestine,
arrêt n° 2, 1924, C.P.J.I série À n° 2, p. 13.)

32. L'article 75 de la Constitution de l'OMS prévoit que le différend
«sera déféré par les parties à la Cour internationale de Justice conformé-
ment au Statut de ladite Cour, à moins que les parties intéressées ne
conviennent d’un autre mode de règlement». Au regard des observations
orales des Parties, il est apparu que le différend ne pouvait pas être réglé
par une procédure arbitrale, et ne pouvait pas non plus être soumis à la
Cour par la conclusion d’un compromis de règlement judiciaire. Il ne res-
tait plus que la saisine de la Cour par une requête introductive d'instance.

2) La convention de Montréal pour la répression d'actes illicites diri-
gés contre la sécurité de l'aviation civile

33. La République démocratique du Congo a également invoqué l’ar-
ticle 14, paragraphe 1, de la convention de Montréal de 1971 pour fonder
la compétence de la Cour. La clause compromissoire que contient cet
article prévoit des conditions préalables avant la saisine de la Cour: le
différend doit porter sur l’interprétation ou l’application de la conven-
tion; les parties doivent avoir tenté de résoudre le différend par voie de
négociation ou par arbitrage?!.

34. Il y a lieu de noter que le Rwanda n’a pas formulé de réserve à la
clause compromissoire susmentionnée. De ce fait, deux éléments essen-
tiels devraient être pris en considération pour établir la compétence de la
Cour et pour Pamener à indiquer une ou des mesures conservatoires au
regard de ja convention de Montréal: d’une part, l’observation des condi-
tions préalables et, d’autre part, la réunion des conditions qui gouvernent

21 Dans l'affaire relative à des Questions d'interprétation et d'application de la conven-
tion de Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d'Amérique }, la Cour n’a pas accédé à la demande libyenne en indi-
cation de mesures conservatoires :

«il n'y avait pas lieu d'indiquer les mesures conservatoires demandées par la Libye
parce que la Libye n'avait pas établi, prima facie, que les dispositions de la conven-
tion de Montréal pouvaient constituer une base de compétence dans la mesure où le
délai de six mois prescrit par le paragraphe 1 de l’article 14 de ladite convention
n'était pas expiré lors du dépôt de la requête de la Libye; et que la Libye n'avait pas
établi que les Etats-Unis eussent refusé l'arbitrage» (mesures conservatoires, ordon-
nance du 14 avril 1992, C.J. Recueil 1992, p. 122, par. 25).

66
282 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

les mesures conservatoires (l’urgence, la préservation des droits des
parties, la nécessité de ne pas aggraver le différend).

35. Les réflexions qui ont été faites sur les négociations diplomatiques
préalables dans le point précédent peuvent aussi s’appliquer dans le cas
d’espèce. S'agissant de l’organisation de l’arbitrage, la République démo-
cratique du Congo se serait heurtée au refus du Rwanda, malgré les pro-
positions qui auraient été faites dans ce sens en juillet 2001 (Lusaka),
septembre 2001 (Durban), janvier 2002 (Blantyre) et en mars 2002
(Lusaka). A première vue, le différend ne pouvait pas être réglé par
l’organisation d’un arbitrage: le recours à la Cour s’imposait ou devait
s'imposer.

36. L'établissement de la compétence de la Cour n’est pas un élément
suffisant pour l’amener à prescrire des mesures conservatoires. Le deman-
deur doit démontrer, dans un cas d'espèce, que les conditions qui gou-
vernent celles-ci sont remplies. Non seulement la République démocra-
tique du Congo «n’a demandé à la Cour Vindication d’aucune mesure
conservatoire en rapport avec la sauvegarde des droits qu’[elle] estime
tenir de la convention de Montréal», mais le fait incriminé remonte au
9 octobre 1998. L’urgence qui justifie l'indication de mesures conserva-
toires aurait perdu de sa substance. La question trouverait certainement
sa place lors de l’examen du fond de l'affaire, à moins que l'intensité
actuelle du trafic aérien entre Kinshasa et les provinces orientales, après
la conclusion de l'accord politique de Sun City (entre le Gouvernement
congolais, la société civile, l'opposition politique non armée et l’opposi-
tion politique armée (à l’exception du Rassemblement congolais pour la
démocratie — RCD/Goma)), le 19 avril 2002, ne justifie Vindication
d’une mesure préventive de protection des aéronefs commerciaux et de
leurs passagers.

37. Une clarification de l’imputabilité du fait illicite s'impose. La res-
ponsabilité internationale d’un Etat découle de la violation d’une norme
et de l’attribution de cette violation à cet Etat. En l'espèce, la destruction
du Boeing 727 (propriété de la compagnie Congo Airlines), le 9 octobre
1998, à Kindu (province du Maniema), a été imputée aussi bien au
Rwanda, à l'Ouganda qu’au Burundi. Dans son mémoire du 20 avril
20007", le Rwanda a réfuté l’allégation formulée par la République
démocratique du Congo au motif que trois Etats ne pouvaient être accu-
sés d’un seul et même acte.

38. Depuis le début du conflit armé sur le territoire du Congo, en août
1998, le Rwanda, l’Ouganda et le Burundi ont été accusés par la Répu-

2? Le Rwanda a déposé un mémoire à la Cour, Le 21 avril 2000, après l'introduction de
la première requête par la République démocratique du Congo, et dans lequel il soutient :

«Le Rwanda note de surcroît que le Congo a avancé des allégations identiques au
sujet du même incident contre le Burundi et l’Ouganda dans les requêtes distinctes
qu'il a déposées contre ces deux Etats.» (Mémoire de la République rwandaise,
21 avril 2000, p. 13, par. 2.19.) [Traduction du Greffe.]

67
283 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

blique démocratique du Congo de se livrer à des activités armées sur son
territoire. Par conséquent, la responsabilité de ces Etats peut être établie
individuellement ou collectivement, selon les circonstances.

3) La convention sur l'élimination de toutes les formes de discrimina-
tion à l'égard des femmes

39. L'article 29, paragraphe 1, de la convention sur l'élimination de
toutes les formes de discrimination à l'égard des femmes, du 18 décembre
1979, a été cité par la République démocratique du Congo aux fins d’éta-
blir prima facie la compétence de la Cour. Les droits ci-après auraient été
affectés ou détruits: droit à la vie, droit à l’intégrité physique et morale,
droit à la dignité, droit à la santé... Dans ses observations orales, la
République démocratique du Congo a fait état des violations des droits
de l'homme et du droit international humanitaire dont seraient victimes
les femmes: violences sexuelles, diffusion systématique du virus du sida...
De plus, quinze femmes auraient été enterrées vivantes à Mwenga (pro-
vince du Sud-Kivu) en novembre 199973.

40. Tous ces actes seraient contraires à l’article 1 de la convention qui
prévoit que la discrimination à l'égard des femmes

«vise toute distinction, exclusion ou restriction fondée sur le sexe qui
a pour effet ou pour but de compromettre ou de détruire la recon-
naissance, la jouissance ou l’exercice par les femmes ..., sur la base de
Pégalité de l’homme et de la femme, des droits de l’homme et des
libertés fondamentales dans les domaines politique, économique,
social, culturel et civil ou dans tout autre domaine».

41. L'article 29, paragraphe 1, de la convention sur la discrimination à
l'égard des femmes pouvait-il s'appliquer en l'espèce ? La clause compro-
missoire que contient cet article est identique à celle prévue par l’ar-
ticle 14, paragraphe |, de la convention de Montréal de 1971 (voir supra).
Mutatis mutandis, le même raisonnement peut également s'appliquer ici.

42. Cependant, il convient de démontrer que les allégations susmen-
tionnées à la charge du défendeur sont couvertes par l'esprit et la lettre de
la convention de 1979. [i est vrai que les allégations formulées par la
République démocratique du Congo concernent des violations des règles
de base du droit international humanitaire, principalement au regard de
l'article 27, paragraphe 2, de la IV® convention de Genève relative à la
protection des personnes civiles en temps de guerre, du 12 août 194974,
ainsi que de l’article 76, paragraphe 1, du protocole additionnel I aux

23 Voir CR 2002/37, p. 23.

4 L'article 27, paragraphe 2, a la teneur suivante: «Les femmes seront spécialement
protégées contre toute atteinte à leur honneur, et notamment contre le viol, la contrainte
à la prostitution et tout attentat à leur pudeur.»

68
284 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

conventions de Genève, relatif à la protection des victimes des conflits
armés internationaux, du 8 juin 1977?°.

43. [lest également vrai que la convention du 18 décembre 1979 a été
adoptée pour mieux protéger les femmes, en proscrivant toute discrimi-
nation entre l’homme et la femme, de quelque nature que ce soit. A cet
effet, les Etats parties ont pris ’engagement de: «Prendre toutes mesures
appropriées pour éliminer la discrimination pratiquée à l'égard des
femmes par une personne, une organisation ou une entreprise quel-
conque» (art. 2, al. d)).

44. De manière générale, la convention de 1979 a pour buts principaux
de protéger la dignité des femmes et de permettre a celles-ci de jouir plei-
nement de leurs droits. Par une interprétation extensive, il y a lieu de
conclure que toute violation d’un droit dont la femme serait victime
parce qu’elle est femme rentrerait sous le coup de la convention. Ici, il ne
s'agit pas de souhaiter l’extension des violations alléguées par le deman-
deur également aux hommes pour que la discrimination cesse, mais
d'obtenir la cessation des violences qui seraient commises à l’égard des
femmes, en l’occurrence par des groupes armés, parce que celles-ci seraient
ciblées en tant que telles.

45. La question de la compétence territoriale ou ratione loci de la
Cour, sur des prétendues violations des droits de l’homme survenues sur
le territoire du demandeur et imputables au défendeur, n’a pas été soule-
vée à ce stade de la procédure. Il est généralement admis qu’un Etat par-
tie à une convention peut engager sa responsabilité pour la commission
d’un acte illicite, contraire à ladite convention, sur le territoire d’un autre
Etat partie. Ainsi, dans l'affaire Loizidou c. Turquie, la Cour européenne
des droits de l’homme, interprétant la notion de «juridiction» au sens de
Particle | de la convention européenne des droits de l’homme, s’est pro-
noncée en ces termes: «Une Partie contractante peut également voir
engager sa responsabilité lorsque, par suite d’une action militaire —
légale ou non —, elle exerce en pratique le contrôle sur une zone située en
dehors de son territoire national. » 6

46. S’interrogeant sur la compétence territoriales ou ratione foci de la
Commission africaine des droits de l’homme et des peuples, Fatsah
Ouguergouz est d’avis que:

«Ni la charte africaine, ni le règlement ne traite de cette question.
Il est toutefois implicite que la Commission peut connaître des vio-
lations des droits de l’homme et des peuples survenant sur le terri-
toire de tout Etat partie à la charte africaine. I] n’est pas non plus
impossible qu’elle puisse également connaître d’une violation de

25 L'article 76, paragraphe 1, du protocole additionnel I a repris le texte de l’article 27,
paragraphe 2, de la IV convention.

26 Citée par Vincent Berger, Jurisprudence de la Cour européenne des droits de l’homme,
2000, p. 554; voir également Gérard Cohen-Jonathan, La convention européenne des
droits de l’homme, 1989, p. 94.

69
285 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

droit de l’homme imputable à un Etat partie même si celle-ci a eu
lieu en dehors du territoire soumis à la juridiction de ce dernier. »??

47, Donc, il ne saurait y avoir une contestation de la compétence de la
Cour ratione loci pour des faits internationalement illicites qui seraient
commis par un Etat sur le territoire d’un autre Etat, même lorsqu'il s’agit
des violations des droits de l’homme.

B. Les clauses pouvant établir la compétence de la Cour

48. L'article IX de la convention pour la prévention et la répression du
crime de génocide, du 9 décembre 1948, a été invoqué par la République
démocratique du Congo pour fonder la compétence de la Cour. La clause
compromissoire a la teneur suivante:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l’application ou l’exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article IIT, seront
soumis à la Cour internationale de Justice, à la requête d’une Partie
au différend.»

49, En devenant partie à la convention de 1948, le Rwanda a formulé
une réserve qui écarte la compétence de la Cour: «la République rwan-
daise ne se considère pas comme liée par l’article IX de ladite conven-
tion». Cette réserve soulève plusieurs questions: est-elle compatible à
Pobjet et au but de la convention? La République démocratique du
Congo est-elle fondée a faire une objection à la réserve rwandaise, vingt-
sept ans après l’adhésion du Rwanda à la convention? La Cour peut-elle
lire la convention de 1948 en tenant compte de l’évolution du droit inter-
national en la matière, particulièrement au regard de l’entrée en vigueur
du statut de Rome sur la Cour pénale internationale, du 17 juillet 1998?

50. La République démocratique du Congo a fait une objection a la
reserve formulée par le Rwanda au motif que la convention sur le géno-
cide contient des normes relevant du jus cogens; le génocide est un crime
du droit des gens. De méme elle est d’avis que le Rwanda, qui a demandé
et obtenu auprés du Conseil de sécurité la création d’un tribunal pénal
international ad hoc pour juger et punir les crimes commis sur le territoire
rwandais en 1994, ne peut avoir deux attitudes face au génocide:

«Le Rwanda ne peut en l’espéce, a fortiori, rejeter la compétence
de la Cour internationale de Justice, lui qui a demandé (S/1994/1115)

27 La charte africaine des droits de l'homme et des peuples, 1993, p. 316. Saisie d’une
communication-plainte de la République démocratique du Congo, du 24 février 1999,
contre le Burundi, l'Ouganda et le Rwanda, portant sur les violations graves et massives
des droits de l’homme et des peuples que les forces armées de ces pays auraient commises
sur le territoire congolais, la Commission africaine des droits de l’homme et des peuples a
déclaré la recevabilité de la communication 227/99 selon les articles 47, 48, 49, 50, 51 de la
Charte et 97, 99 et 100 du règlement de l'Ordre.

70
286 ACTIVITÉS ARMEES (OP. IND. MAVUNGU}

et obtenu l'institution par la communauté internationale d’un tribu-
nal pénal international ad hoc en vue de poursuivre les génocidaires
rwandais de 1994. Réfléchir autrement serait laisser hors du champ
judiciaire les faits graves de génocide mis à charge du Rwanda et
commis au détriment des populations congolaises et de la com-
munauté internationale.» (CR 2002/36, p. 52.)

51. S'appuyant sur la jurisprudence de la Cour dans les affaires rela-
tives à la Licéité de l'emploi de la force ( Yougoslavie c. Espagne) ( You-
goslavie c. Etats-Unis d'Amérique) #, le Rwanda a rejeté l'argumentation
développée par la République démocratique du Congo. Il ne nie pas que
les dispositions de fond interdisant le génocide ont le statut de normes
impératives, mais {a clause juridictionnelle de l’article IX n'aurait pas
cette caractéristique (cf. CR 2002/37, p. 16).

52. Contrairement à d’autres clauses compromissoires, celle contenue
dans l’article IX de la convention de 1948 ne prévoit que la Cour comme
organe de règlement de tout différend y relatif. Par conséquent, tout Etat
qui devient partie à cette convention en formulant une réserve à la clause
de juridiction échapperait à toute condamnation sur le plan judiciaire,
dans l'hypothèse où des actes constitutifs de crime de génocide seraient
commis par ses représentants ou ses agents.

53. Il est établi qu’une réserve à un traité international n’est acceptable
que si elle ne porte pas atteinte à l’objet et au but de ce traité??. Il est vrai
que, comme la Cour l'indique, la convention sur le génocide n’interdit
pas les réserves (voir paragraphe 72 de l'ordonnance). Mais cela ne
voudrait pas dire pour autant que les Etats parties peuvent formuler
toutes réserves. La Cour s’est d’ailleurs prononcée dans ce sens dans son
avis consultatif sur les Réserves à la convention pour la prévention et la
répression du crime de génocide:

«Ila été soutenu cependant que tout Etat ayant qualité pour deve-
nir partie à la convention sur le génocide peut le devenir tout en y
apportant, à volonté et en vertu de sa souveraineté, n'importe quelle
réserve. La Cour estime que ce point de vue ne peut être retenu. Il est
manifeste qu’une application aussi extrême de l’idée de la souverai-
neté étatique pourrait conduire à une complète méconnaissance de
l'objet et du but de la convention.» (C.1.J. Recueil 1951, p. 24.)

54. Or, l’objet et le but poursuivis par la convention de 1948, c’est,

8 Dans ces affaires, la Cour n'a pas établi sa compétence, même prima facie, du fait
que l'Espagne et les Etats-Unis d'Amérique ont formulé des réserves à la clause de la
juridiction prévue par l’article IX (voir C.LJ. Recueil 1999 (11), p. 772; ibid., p. 916).

29 Voir l'article 19, alinéa c), de la convention de Vienne sur le droit des traités du
23 mai 1969, Sur les réserves, voir notamment Suzanne Bastid, Les traités dans la vie
internationale. Conclusion et effets, 1985, p. 71-77. Pierre-Henri Imbert, Les réserves aux
traités multilatéraux, 1979; Daniel Kappeler, Les réserves dans les traités internationaux,
1957; José-Maria Ruda, «Reservations to Treaties», RCADI, vol. 146, 1975, p. 139-148.

71
287 ACTIVITÉS ARMEES (OP. IND. MAVUNGU)

d’une part, clarifier le concept de génocide et, d’autre part, amener les
Etats parties à prévenir tout acte de génocide, à défaut le réprimer. Le
mécanisme de règlement des différends interétatiques prévu par la
convention est un élément essentiel pour son application, donc pour
son respect par les Etats parties. À ce sujet Maurice Arbour note:

«L'objet et le but de la convention sur le génocide, c’est évidem-
ment la répression du génocide. Mais peut-on dire que certains
articles relatifs à la mise en œuvre de cette convention, comme le
recours obligatoire de la Cour internationale de Justice en cas de
différend, sont nécessairement exclus du champ d’application de
l’objet et du but de ce traité?»

55. Sans trancher la question soulevée par Maurice Arbour et respec-
tant sa jurisprudence sur la question, la Cour a déclaré que: «ladite
réserve ne porte pas sur le fond du droit, mais sur la seule compétence de
la Cour; qu’elle n’apparaît dès iors pas contraire à l’objet et au but de la
convention» (voir paragraphe 72 de l'ordonnance).

56. Sans aucun doute, la question reviendra devant la Cour lors
de l'examen de l'affaire au fond. Organe judiciaire principal des
Nations Unies, la Cour se doit d'apporter sa contribution à la répression
du génocide; celui-ci étant déclaré comme «crime du droit des gens»
(voir article I de la convention). Il y a lieu de noter que l’article 120 du
statut de Rome n’admet aucune réserve.

57. La Cour se trouverait devant un dilemme: déclarer incompatible à
l’objet et au but de la convention toute réserve à la clause de juridiction
prévue à Particle IX, c’est créer une véritable «révolution». Non seule-
ment qu'une telle prise de position trancherait avec sa jurisprudence*!,
mais cela pourrait conduire des Etats parties à la convention, ayant
écarté la compétence de la Cour par la formulation des réserves à la
clause de juridiction, de la dénoncer conformément à l’article XIV. Un
choix devrait s'imposer.

58. La communauté internationale a investi le juge d’une mission capi-
tale dans la répression du génocide. Ni la négociation, ni l'arbitrage ne
seraient des mécanismes appropriés pour connaître un différend inter-
étatique y relatif:

«La convention sur le génocide est l’un des rares cas où la possi-
bilité d'intervention de la Cour internationale de Justice peut être
considérée comme une condition essentielle de l'efficacité de accord.
Le juge est, en effet, le seul recours contre les violations éventuelles

#0 Droit international public, 3° éd., 1997, p. 89.
3! Voir les affaires relatives à la Licéité de l'emploi de la force ( Yougoslavie c. Espagne }
{ Yougoslavie c. Etats-Unis d'Amérique), C.J. Recueil 1999 (IT), p. 772 et 916.

72
288 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

d’un traité dont l’objet est précisément d'interdire aux Etats de com-
mettre certains actes. » *?

59. La compétence de la Cour devrait aussi être appréciée à la lumière
des faits présentés par le demandeur comme étant constitutifs de géno-
cide (voir CR 2002/36, p. 22-24, 44-48).

C. Les clauses ne pouvant pas établir la compétence de la Cour

60. Il est des clauses compromissoires invoquées par le demandeur qui
ne peuvent, pour des raisons diverses, fonder la compétence de la Cour.
C’est le cas notamment de l’acte constitutif de l'Unesco (art. XIV, par. 2)
et de la convention contre la torture et autres peines ou traitements
cruels, inhumains ou dégradants (art. 30, par. 1).

1) La convention portant création de l'Unesco

61. La convention portant création de l’Unesco, du 16 novembre 1945,
prévoit à son article XIV, paragraphe 2, que:

«Toutes questions et tous différends relatifs à l’interprétation de
la présente convention seront soumis pour décision a la Cour inter-
nationale de Justice ou a un tribunal arbitral, selon ce que décidera
la Conférence générale conformément à son règlement intérieur.»

62. La clause de juridiction susmentionnée ne concerne que les diffé-
rends relatifs à l'interprétation de la convention. De plus, la saisine de la
Cour est soumise à des conditions particulières. Or, en l'espèce, la Répu-
blique démocratique du Congo reprocherait au Rwanda certaines
entraves à l'exercice du droit à l’éducation dans les zones qu’il contrôle
sur territoire congolais. Ce différend porte sur l’application même de
la convention, et non sur l'interprétation d’une disposition quelconque
de celle-ci,

63. S'agissant de la protection des droits de l’homme dans le cadre de
l'Unesco, le Conseil exécutif de cette organisation a institué un Comité
sur les conventions et recommandations. Ce Comité a pour tâche d’exa-
miner les rapports périodiques des Etats membres sur l’application des
conventions et recommandations à la demande du Conseil exécutif.

64. Dans sa décision 104 EX/3.3 de 1978, le Conseil exécutif a donné
compétence au Comité d'examiner les communications relatives à l’exer-
cice des droits de l’homme dans les domaines relevant de la compétence
de l'Unesco (lutte contre la discrimination dans le domaine de l’enseigne-
ment, par exemple). Ces communications peuvent provenir de particu-
liers ou d’associations qui estiment être victimes d’une violation des

32 Imbert, op. cit., p. 344. Voir aussi Joe Verhoeven, «Le crime de génocide. Originalité
et ambiguïté», Revue belge de droit international, 1991/1, p. 5-26.

33 Pour l’argumentation développée par le Rwanda, voir CR 2002/37, p. 18-19. Voir
également la prise de position de la Cour au paragraphe 85 de l'ordonnance.

73
289 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

droits de l’homme de la compétence de l'Unesco. Les communications
doivent indiquer des preuves pertinentes, être présentées dans un délai
raisonnable et démontrer la tentative d’épuisement des voies de recours
internes *,

2) La convention contre la torture

65. Des documents divers font état des cas de torture et de traitements
cruels, inhumains ou dégradants sur le territoire de la République démo-
cratique du Congo en raison du conflit armé%. Le droit pour tout indi-
vidu de ne pas être soumis à la torture ou à des traitements cruels fait
partie du «noyau intangible» des droits de l’homme que chaque Etat doit
respecter, qu’il soit partie ou non à la convention contre la torture.
Celle-ci consacre des normes relevant du jus cogens.

66. La République démocratique du Congo est partie à la convention
contre la torture, alors que le Rwanda ne l’est pas. Il se pose le problème
de Popposabilité de la clause de juridiction prévue en son article 30, para-
graphe 1, à la République rwandaise. S’il est vrai que les normes impé-
ratives sont d'application erga omnes, une clause compromissoire n’est
pas opposable à un Etat qui n’est pas partie à une convention qui
contient celle-ci. La compétence de la Cour doit être acceptée, soit d’une
manière générale, soit d’une manière spécifique:

«la Cour a déclaré à maintes reprises «que l’un des principes fon-
damentaux de son Statut est qu’elle ne peut trancher un différend
entre des Etats sans que ceux-ci aient consenti a sa juridiction»
(Timor oriental (Portugal c. Australie), arrêt, C.LJ. Recueil 1995,
p. 101, par. 26)» (Licéité de l'emploi de la force { Yougoslavie
c. Canada), mesures conservatoires, C.LJ. Recueil 1999 (1), p. 266,
par. 19).

67. L’opposabilité d’une norme de jus cogens est une chose, la règle du
consentement à la juridiction de la Cour, au regard d’une clause compro-
missoire ou de tout autre instrument, en est une autre *. C’est un principe
bien établi que la compétence de la Cour découle du consentement des
parties ?.

II. LES CONDITIONS D’INDICATION DE MESURES CONSERVATOIRES

68. Les audiences relatives aux observations orales des Parties se sont
déroulées au moment où le Conseil de sécurité examinait, d’une part, la

# Cf. Nicolas Valticos, « Les mécanismes internationaux de protection des droits de
l’homme», Droit international: bilan et perspectives, Rédacteur général: Mohammed
Bedjaoui, 1991, 2 volumes, vol. 2, p. 1228.

35 Voir notamment Garretén, op. cit.; Livre blanc (4 tomes) publié par la République
démocratique du Congo, ministère des droits humains, Kinshasa, 1999-2002.

36 Voir Timor oriental (Portugal c. Australie), C.LJ. Recueil 1995, p. 102, par. 29.

#7 Voir lan Brownlie, Principles of Public International Law, 3° éd., 1979, p. 716-717.

74
290 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

demande de la République démocratique du Congo tendant à la requalifi-
cation du mandat de la Mission des Nations Unies au Congo (MONUC)
et, d’autre part, la possibilité de prolonger le mandat de celle-ci*. D’aucuns
pouvaient s'interroger sur la compatibilité de la saisine de deux organes des
Nations Unies. Autrement dit, la Cour était-elle en droit de prescrire des
mesures conservatoires alors que le Conseil de sécurité se penchait sur l’évo-
lution du conflit armé en République démocratique du Congo, à la lumière
notamment des événements survenus à Kisangani, en mai 2002?

69. Aux termes de l’article 24 de la Charte des Nations Unies, le
Conseil de sécurité possède la responsabilité principale du maintien de la
paix et de la sécurité internationales. Cette responsabilité n’est que prin-
cipale et non pas exclusive. Les autres organes des Nations Unies contri-
buent également au maintien de la paix et de la sécurité internationales,
en vertu de leurs pouvoirs statutaires et implicites. La Cour a un rôle
important à jouer en tant qu’organe judiciaire principal des Nations
Unies; c’est la «gardienne du droit international». A ce sujet, Laurence
Boisson de Chazournes note que:

«L'histoire de la Cour internationale de Justice est jalonnée d’af-
faires ayant permis à cet organe de contribuer au développement et
à la consolidation de l’ordre juridique international et d’asseoir sa
contribution au maintien de la paix et de la sécurité internatio-
nales. » 4°

70. Donc, rien n’interdisait a la Cour de prescrire des mesures conser-
vatoires dés lors que les conditions y relatives étaient remplies. L’action
de la Cour est complémentaire à celle du Conseil de sécurité s’agissant du
maintien de la paix et de la sécurité internationales: «Le Conseil a des
attributions politiques; la Cour exerce des fonctions purement judiciaires.
Les deux organes peuvent donc s’acquitter de leurs fonctions distinctes
mais complémentaires a propos des mêmes événements.» (Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), compétence et recevabilité, arrêt, CIJ.
Recueil 1984, p. 434-435; Application de la convention pour la prévention
et la répression du crime de génocide ( Bosnie-Herzégovine c. Yougosla-
vie), mesures conservatoires, ordonnance du 8 avril 1993, C.LJ. Recueil
1993, p. 19, par. 33; Activités armées sur le territoire du Congo ( Répu-
blique démocratique du Congo c. Ouganda), mesures conservatoires,
ordonnance du 1° juillet 2000, C.J. Recueil 2000, p. 126, par. 36.)

*8 La République démocratique du Congo souhaite que la MONUC devienne une mis-
sion d'imposition de la paix au regard du chapitre VIH de la Charte.

+ Le mandat de la MONUC a été prorogé jusqu'au 30 juin 2003. Cf. la résolution 1417
(2002) du Conseil de sécurité, du 14 juin 2002.

40 «Les ordonnances en indication de mesures conservatoires dans l'affaire relative à
l’Application de la convention pour la prévention et la répression du crime de génocide
( Bosnie-Herzégovine © Yougoslavie)», Annuaire français de droit international, 1993,
p. 514; voir aussi p. 534-536.

75
291 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

71. L’indication de mesures conservatoires est subordonnée à plusieurs
conditions: l'urgence, la préservation des droits des parties, la nécessité
de ne pas aggraver le différend et l'établissement prima facie de la com-
pétence de la Cour.

72. En l'espèce, la demande de la République démocratique du Congo
comprend dix-neuf éléments (voir le paragraphe 13 de l'ordonnance). Le
contraste est saisissant entre l'étendue des mesures sollicitées et l’étroi-
tesse des bases de compétence de la Cour. En effet, les mesures faisant
l’objet de la demande couvrent presque tous les aspects du conflit armé
en République démocratique du Congo: retrait des troupes étrangères,
mettre fin au pillage des ressources naturelles et autres richesses, respect
des droits de l’homme et du droit international humanitaire, restauration
de la souveraineté et de l'intégrité territoriale de la République démocra-
tique du Congo, etc.*!.

1. L’urgence

73. En saisissant la Cour conformément à l’article 41 du Statut et de
Particle 73 du Règlement, le demandeur doit démontrer le caractère
urgent de la demande en indication de mesures conservatoires, vu que
l'examen de celle-ci a priorité sur toutes autres affaires. La Cour a l’obli-
gation de statuer d'urgence sur une telle demande“.

74. L’urgence de la demande est une exigence fondamentale en matière
de mesures conservatoires. En l’espèce, la République démocratique du
Congo a saisi la Cour le 28 mai 2002, à la suite notamment des événe-
ments survenus à Kisangani les 14 et 15 mai 2002:

«Du 14 au 15 mai 2002 à Kisangani, des violations massives,
graves et flagrantes des droits humains ont été perpétrées par les
militaires du Rwanda et ceux congolais et rwandais du RCD/Go-
ma et cela, en représailles aux revendications légitimes de la popu-
lation civile et de quelques hommes en uniforme qui réclamaient
simplement le départ des militaires rwandais du territoire congo-
lais. De nombreuses sources indépendantes, dont la MONUC et le
RHODECIC, font état de plus de cinquante personnes déjà abattues
et une dizaine de blessés. D’autres sources précisent qu’à ce jour,

4! Voir les différentes résolutions du Conseil de sécurité, notamment: 1234 (1999),
1304 (2000), 1341 (2001), 1355 (2001), 1376 (2001), 1399 (2002), 1417 (2002).

+ Voir article 74, paragraphes | et 2, du Règlement de la Cour. Dans l'affaire des Acti-
vités armées sur le territoire du Congo ( République démocratique du Congo c. Ouganda),
la Cour a déclaré que «de telles mesures ne sont justifiées que s'il y a urgence.» (C.LJ.
Recueil 2000, p. 127, par. 39); voir aussi LaGrand ( Allemagne c. Etats-Unis d’ Amérique ),
mesures conservatoires, ordonnance du 3 murs 1999, C.J. Recueil 1999 (I), p. 15,
par. 22.

43 Voir Pierre-Marie Martin, «Renouveau des mesures conservatoires : les ordonnances
récentes de la Cour internationale de Justice», Journal du droit international, t. 102, 1975,
p. 51; Joe Verhoeven, Droit international public, précis de la faculté de droit de l’Université
catholique de Louvain, 2000, p. 767.

76
292 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

plusieurs policiers et militaires ont été lachement tués au motif
qu'ils avaient été en intelligence avec les insurgés en raison de leur
appartenance aux ex-forces armées zaïroises (FAZ).»#

75. Au-delà des événements de Kisangani, la République démocra-
tique du Congo a soulevé, en fait, l’ensemble de son contentieux avec le
Rwanda, depuis le début de la guerre. D’où la difficulté de déceler le
caractère urgent de certaines mesures demandées à la Cour.

2. La préservation des droits des parties

76. Les mesures conservatoires ne préjugent pas des droits des parties
au fond et doivent avoir pour finalité de préserver ceux-ci, afin d'éviter
tout préjudice irréparable. La Cour a eu l’occasion de rappeler ce prin-
cipe dans plusieurs affaires:

«Considérant que le pouvoir d’indiquer des mesures conserva-
toires conféré à la Cour par l’article 41 du Statut présuppose qu’un
préjudice irréparable risque d’être causé aux droits en litige dans
une procédure judiciaire et a donc pour objet de sauvegarder le droit
de chacune des Parties en attendant que la Cour rende sa décision
au fond.» (Différend frontalier ( Burkina Fasol République du Mali),
mesures conservatoires, ordonnance du 10 janvier 1986, C.I.J. Recueil
1986, C.I.J. Recueil 1986, p. 8, par. 13; voir aussi Activités armées
sur le territoire du Congo (République démocratique du Congo
c. Ouganda), mesures conservatoires, ordonnance du 1°" juillet 2000,
C.LJ. Recueil 2000, p. 127, par. 39.)

77. Pour la République démocratique du Congo, il s'agissait certai-
nement de limiter l’irréparable puisqu'il y avait déjà mort d'hommes; et
pour le Rwanda, la préservation de ses droits devait consister à ne pas
se faire imputer d'emblée les allégations des violations graves et mas-
sives des droits de l’homme. Dans ses observations orales, le défen-
deur s’est plus appesanti sur les questions de compétence de la Cour
(voir CR 2002/37).

3. La non-aggravation du différend

78. Que les Parties le demandent ou non, la Cour est en droit de pres-
crire des mesures conservatoires afin d’éviter l’aggravation du différend.
Toute extension du différend peut annihiler les efforts du juge de contri-
buer à la paix et à la sécurité internationales, par le règlement pacifique
des différends internationaux, par l'application du droit. La Cour dispose
donc d’un pouvoir d'appréciation aux fins de prescrire des mesures
conservatoires dans le but de circonscrire tout différend:

«Considérant que, indépendamment des demandes en indication

44 Demande en indication de mesures conservatoires, 28 mai 2002, p. 16-17.

77
293 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

de mesures conservatoires présentées par les parties à l'effet de sau-
vegarder des droits déterminés, la Cour dispose, en vertu de l’ar-
ticle 41 de son Statut, du pouvoir d’indiquer des mesures conserva-
toires en vue d'empêcher l’aggravation ou l'extension du diffe-
rend quand elle estime que les circonstances l’exigent.» (Frontière
terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c.
Nigéria), mesures conservatoires, ordonnance du 15 mars 1996,
CLS. Recueil 1996 (I), p. 22-23, par. 41.)

79, L’indication de mesures conservatoires s’impose, en tout cas devrait
s’imposer, lorsqu'il y a une situation de belligérance ou lorsqu'il y a des
violations graves des droits de l’homme et du droit international huma-
nitaire. Ainsi, la Cour a prescrit des mesures de portée militaire dans plu-
sieurs cas; le rejet intervenant pour défaut d’intérêt de ces mesures*®.

4. La compétence de la Cour prima facie

80. L'établissement de la compétence de la Cour même prima facie est
au cœur de l'affaire qui oppose la République démocratique du Congo.
C’est ia condition essentielle, primaire, d’où les autres découlent. La
Cour a refusé de prescrire des mesures conservatoires parce que, après
l'examen des moyens de droit présentés par le demandeur, il n’apparaît
pas que sa compétence soit établie. Cette attitude est conforme à sa juris-
prudence constante :

«Considérant qu’en présence d’une demande en indication de
mesures conservatoires la Cour n’a pas besoin, avant de décider
d'indiquer ou non de telles mesures, de s’assurer d’une manière défi-
nitive qu’elle a compétence quant au fond de l’affaire, mais qu'elle
ne peut cependant indiquer ces mesures que si les dispositions invo-
quées par le demandeur semblent prima facie constituer une base sur
laquelle la compétence de la Cour pourrait être fondée.» (LaGrand
(Allemagne c. Etats-Unis d'Amérique), mesures conservatoires,
ordonnance du 3 mars 1999, CI.J. Recueil 1999 (1), p. 13, par. 13.)*

45 Voir Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nicaragua
c. Etats-Unis d'Amérique), mesures conservatoires, ordonnance du 10 mai 1984,
CLS. Recueil 1984, p. 169: Différend frontalier (Burkina Faso/ République du Mali),
mesures conservatoires, ordonnance du 10 janvier 1986, C.1.J. Recueil 1986, p. 554; Appli-
cation de la convention pour la prévention et la répression du crime de génocide ( Bosnie-
Herzégovine c. Yougoslavie) {Serbie et Monténégro), ordonnance du 8 avril 1993,
CLS. Recueil 1993, p. 3; Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria), mesures conservatoires, ordonnance du 15 mars 1996, p. 13;
Activités armées sur le territoire du Congo (République démocratique du Congo
ce. Ouganda), mesures conservatoires, ordonnance du I juillet 2000, p. 111.

46 Voir Ranjeva, op. cit., p. 459.

47 Voir aussi Licéité de l'emploi de la force ( Yougoslavie c. Canada), mesures conser-
vatoires, ordonnance du 2 juin 1999, CIS. Recueil 1999 (1), p. 266, par. 20.

78
294 ACTIVITÉS ARMÉES (OP. IND. MAVUNGU)

81. Comme indiqué ci-dessus, le contraste est frappant entre les me-
sures conservatoires sollicitées par le demandeur et les moyens de droit
invoqués pour fonder la compétence de la Cour. Je suis d’avis que cer-
taines mesures conservatoires auraient pu être indiquées, compte tenu de
la nature du différend, même si la base de la compétence était étroite.

(Signé) Jean-Pierre MAVUNGU.

79
